P1DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Examiner acknowledges no priority is claimed.
​
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 5/2/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 20-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the range ma” NxM range matrix”, “comprising a plurality of unique XxY range slices,” “Z hypothesis angles”, “S hypothesis angles.”  The range of N, M, X, Y, Z and S are not defined in the claim. Furthermore, “a plurality of unique XxY range slices” is unclear. It is not understood if “XxY” is a subset of “NxM” range matrix or some other matrix. The applicant needs to clarify.
Claims 2-7 are dependent on independent claim 1, and are therefore also rejected.
Claim 20 recites “XxY range slice”, “NxM range matrix.” The range of N, M, X, Y, Z and S are not defined in the claim. The applicant needs to clarify.
Claims 21-25 are dependent on independent claim 1, and are therefore also rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they are purely math in generic computer hardware.
Claims 8-9 refers “apparatus” to perform “obtain”, “store”, “perform”, “multiply” and “sum”, which could be implemented as software, mere recitation of “processors” associated with these terms will not make them patent eligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grube et al. (US 20130325820).
Regarding Claim 8, Grube et al. (‘820) anticipates “an apparatus, comprising: one or more processor cores; and one or more non-transitory computer-readable mediums storing machine instructions which, when executed by the one or more processor cores, cause the one or more processor cores (paragraph 57: each of the user devices 12-14, the DS processing unit 16, the DS managing unit 18, and the storage integrity processing unit 20 may be a portable computing device (e.g., a social networking device, a gaming device, a cell phone, a smart phone, a personal digital assistant, a digital music player, a digital video player, a laptop computer, a handheld computer, a video game controller, and/or any other portable device that includes a computing core) and/or a fixed computing device (e.g., a personal computer, a computer server, a cable set-top box, a satellite receiver, a television set, a printer, a fax machine, home entertainment equipment, a video game console, and/or any type of home or office computing equipment). Such a portable or fixed computing device includes a computing core 26 and one or more interfaces 30, 32, and/or 33...an embodiment of the computing core 26 will be described with reference to FIG. 2) to: 
obtain a data matrix (paragraph 138: Figure 9E is a diagram illustrating an example of matrix multiplication of an encoding matrix (E) and a data matrix (D) to produce a coded matrix (C)...in an example of a Reed Solomon encoding function, the matrix multiplication is utilized to encode a data segment to produce a set of data blocks as a representation of the data segment...the Reed Solomon encoding function is associated with an error coding number and a decode threshold number...the encoding matrix includes the error coding number of Y rows and the decode threshold number of X columns...the encoding matrix includes Y rows of X coefficients...the set of data blocks of the data segment is arranged into the data matrix having X rows of Z number of data words (e.g., X*Z=number of data blocks)...the data matrix is matrix multiplied by the encoding matrix to produce the coded matrix, which includes Y rows of Z number of encoded values); and 
iteratively (paragraph 154: the system functions to repeat the retrieving, the identifying, the modifying, the decoding, the encoding, the comparing, and the indicating for the other data segment, wherein the data segment and the other data segment are portions of a data object): 
store a data slice from the data matrix in a data buffer, wherein the data slice comprises a unique portion of the data matrix (paragraph 140: Figures 9F-H are diagrams illustrating further examples of matrix multiplication of an encoding matrix (E) and a data matrix (D) using an altered dispersed storage error encoding function to produce a coded matrix (C), where a set of error coded data slices are produced from the coded matrix...in an example of operation of using the altered dispersed storage error coding function utilizing a Reed Solomon encoding function, a data segment is converted into data blocks (e.g., D1-D12) of a portion of the data matrix...the encoding matrix is matrix multiplied by the data matrix to produce the coded matrix, where the coded matrix includes encoded blocks...the altered dispersed storage error encoding utilizes an error coding number of five and a decode threshold number of three...the encoding matrix (E) includes five rows of three coefficients...the data segment is divided into data blocks D1-12 which are arranged into the portion of the data matrix (D) having 3 rows of 4 data blocks when the number of data blocks is 12...the number of rows of the data matrix matches the number of columns of the encoding matrix (e.g., the decode threshold number)...the number of columns of the data matrix increases as the number of data blocks of the data segment increases...the data matrix is matrix multiplied by the encoding matrix to produce the coded matrix, which includes 5 rows of 4 encoded blocks...the number of rows of the coded matrix matches the number of rows of the encoding matrix (e.g., the error coding number); 
perform correlation operations on the data slice in the data buffer to obtain a calculated data slice for the data slice; and store the calculated data slice (paragraph 91: the user device 12 and/or 14 sends a read request to the DS processing unit 16, which authenticates the request...when the request is authentic, the DS processing unit 16 sends a read message to each of the DS storage units 36 storing slices of the data object being read...the slices are received via the DS net interface 32 and processed by the storage module 84, which performs a parity check and provides the slices to the grid module 82 when the parity check was successful...the grid module 82 decodes the slices in accordance with the error coding dispersal storage function to reconstruct the data segment...the access module 80 reconstructs the data object from the data segments and the gateway module 78 formats the data object for transmission to the user device; paragraph 184: Figure 13B is an algorithm diagram illustrating an example of encoding data...such encoding may be utilized to dispersed storage error encode data to produce a set of encoded data slices. The encoding of each slice of the set includes a plurality of intermediate steps...for example, a 5 by 3 generator matrix 324 is multiplied times a 3 by 1 data matrix 326 to produce a 5 by 1 slice matrix 328 of encoded data slices 1-5...the example corresponds to a dispersed storage network utilizing a pillar slicing width of five and a decode threshold of 3...each slice may be calculated by adding three products of an entry of the generator matrix times an entry of the data matrix...for example, slice 1 is encoded as ax+by +cz. A system performance improvement may be realized by subdividing the execution of the encoding of slices between at least three CPUs for each slice).” 

Allowable Subject Matter
Claims 1-7 are allowed if corresponding 112(b) rejections are overcome.
Allowable Subject matter:
“until the data for all range slices corresponding to a particular set of X velocity bins are incorporated in an intermediate slice, iteratively: store a particular range slice corresponding to the particular set of X velocity bins and a particular set of Y antenna combinations of the M antenna combinations in a first data buffer; and until the expected phases for the particular set of Y antenna combinations and the S hypothesis angles are incorporated in the intermediate slice, iteratively: store a particular steering vector slice corresponding to the particular set of Y antenna combinations and a particular set of Z hypothesis angles of the S hypothesis angles in a second data buffer; perform beamforming operations on the particular range slice, the particular steering vector slice, and the intermediate slice stored in a third data buffer to obtain a result; and store the result in the third data buffer as the intermediate slice; and store the intermediate slice as a beamforming slice for the particular set of X velocity bins and the S hypothesis angles.”
The closest prior art found to be: 
Ponsford et al. (US 6822606 B2) discloses  the elements of the embodiments be implemented via a computer program which may be written in any suitable programming language embodied in a computer readable medium on a computing platform having an operating system and the associated hardware and software that is necessary to implement the spectral generators...the computer program would comprise computer instructions that are adapted to perform the steps of the various spectral generation methods...the computer programs may comprise modules or classes, as is known to those skilled in object oriented programming, that are implemented and structured according to the structure of the spectral generators...separate software modules may be designed for each component of the spectral generators...the functionality of these components may be combined into a smaller number of software modules where appropriate (column 39 lines 44-65); the radar data at a given range cell and a given doppler cell is weighted by a complex exponential for each antenna element of the receiving antenna array and then summed across all antenna elements ...the phase of the complex exponential is related to an azimuth angle, the antenna element spacing and the wavelength of the transmitted EM pulses as is well known to those skilled in the art. Beamforming gives the appearance that the antenna array is tuned to a certain region of the surveillance area defined by the azimuth value used in the complex exponential weights. In this fashion, many beams may be formed to simultaneously cover the entire surveillance area (column 2 lines 26-48); the signal and noise subspaces are identified based on an eigen decomposition or a singular value decomposition of a covariance matrix representing range-doppler data for a given range- doppler cell RDC in a range- doppler plot...the covariance matrix for the range-doppler cell RDC should preferably be estimated using as much radar data as possible to obtain a statistically robust estimate...the covariance matrix for the range-doppler cell RDC may be estimated using observations across a plurality of sensors...each observation can be represented by a row vector x from which a covariance matrix is calculated by using the outer product (column 12 lines 43-56); the window generator may generate different weighted windows depending on the radar mode of operation... the size of the weighted windows also depend on the range and doppler resolution of the radar system, the nature of the noise in the range-doppler data and the validity of the covariance matrix estimate (Column 15 lines 36-30); the covariance matrix calculator, the subspace calculator and the spectrum calculator must generate a high-resolution spectral vector for each range-doppler cell in the active area of the range-doppler data by sliding the weighted window across the range-doppler cells...each of the generated high-resolution spectral vectors are stored in the storage means such that a noise suppression high-resolution range-doppler-azimuth data set is generated...this data set is three dimensional and includes a range dimension, a doppler dimension and an azimuth dimension (Column 19 lines 8-23).
Claims 9-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Allowable subject matter:
“the data buffer comprises a first data buffer, wherein the machine instructions to perform correlation operations cause the one or more processor cores to multiply and sum the data slice, a reference matrix, and an intermediate slice, and wherein the machine instructions to multiply and sum the data slice, the reference matrix, and the intermediate slice cause the one or more processor cores to iteratively: store a reference slice from the reference matrix in a second data buffer, wherein the reference slice comprises a unique portion of the reference matrix corresponding to an indexing range included in the data slice; multiply the reference slice and the data slice to obtain a result; sum the result and the intermediate slice to obtain a portion of the calculated data slice; and store the portion of the calculated data slice as the intermediate slice.”
Claims 20-25 are allowed if corresponding 112(b) rejections are overcome.
Allowable Subject matter:
“a multiplier and accumulator (MAC) coupled to the first SLC and configured to: perform vector multiplication using the first SLC output; and sum a multiplication result and stored data from a second data buffer; a second SLC coupled to the first SLC and the MAC, wherein the second SLC is configured to output one of the transposed range slice, the multiplication result, and a summation result; the second data buffer coupled to an output of the second SLC and configured to store a second SLC output; a third SLC coupled to the second data buffer and configured to output a beamforming slice, wherein the beamforming slice comprises a transposed summation result; and a second address generator configured to: generate an address for the beamforming slice, such that the beamforming slice comprises a unique portion of a beamforming matrix; and provide the address for the beamforming slice to the memory interface system.”
The closest prior art found to be:
Zalud (WO 2018160395 A1) discloses both synchronous and asynchronous planar array can be used in LIDAR or RADAR for aerial and ground based 3D imaging (paragraph 58); LIDAR imaging (paragraph 64); a multiplexor input selector logic in order to serially shift the data through the array reflecting the detected photon arrival and its column and row address (claim 5 – ii); the light detectors and associated registers are configured to capture data indicative of when the photon of the reflected pulse is detected and where geographically in the array the photon was collected, where the light detectors and associated registers in the array are configured to shift their data on each cycle serially through a row of the array to a buffer, which then sends the captured data into its own column address decoder and time stamp decoder, where the shifting is time synchronized with the timing circuit that use the algorithm to decode when, in terms of time units, the photon was captured in the array relative to the input from the clock circuit and where geographically the photon was captured, where each time stamp decoder receives a common time reference input from the clock circuit (claim 2); a multiplexor input selector logic in order to serially shift the data through the array reflecting the detected photon arrival and its column and rows (claim 5 -iii); a multiplexor or an equivalent Boolean logic gate, at its input (claim 5 – i); the computing system 900 can include mobile devices with processing unit 920, a memory, a built in battery to power the computing device, an AC power input to change the battery, a display screen, a built-in WI-FI circuity to wirelessly communicate with a remote computing device connected to network (paragraph 72). 
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang et al. (US 20210364616) describes provides a computer-implemented method for radar target detection...the method includes executing via one or more processors the steps of: transmitting a signal from a plurality of transmit antennas to a plurality of receive antennas, each of the transmit antennas being configured to alternately transmit at a first pulse repetition frequency (PRF) and a second PRF, each frame of the signal including a number of sub-frames, each sub-frame including a plurality of pulses from respective ones of the transmit antennas in a staggered arrangement; performing range compression on the pulses in each frame of the signal received by the receive antennas to generate a plurality of range cells; performing Doppler processing on each of the range cells to generate a plurality of range-Doppler (RD) maps for respective ones of the transmit antennas; integrating the RD maps of the transmit antennas to generate an integrated RD map; detecting presence of a target from the integrated RD map; estimating a range and a velocity of the detected target; estimating a direction-of-arrival (DOA) of the detected target; and generating a point cloud of the detected target by computing Cartesian coordinates of the detected target from the range and the DOA of the detected target (paragraph 3). 


Contact Information
Any inquiry concerning this communication. Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795. The examiner can normally be reached M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NUZHAT PERVIN/Examiner, Art Unit 3648